             Case 1:20-mc-00275-JPO Document 13 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
IN RE APPLICATION OF KARAM SALAH :
AL DIN AWNI AL SADEQ FOR AN ORDER :                    Civil Action No. 1:20-mc-275-JPO
UNDER 28 U.S.C. § 1782 TO CONDUCT       :
DISCOVERY FOR USE IN FOREIGN            :
PROCEEDINGS                             :              Hon. J. Paul Oetken
                                        :
--------------------------------------- X


                        DECLARATION OF BENJAMIN ROSENBERG

        BENJAMIN ROSENBERG declares as follows

        1.       I am a partner of Dechert LLP, an international law firm. I am representing

Dechert LLP in the above-captioned proceedings.

        2.       On September 25, 2020, I contacted counsel for Karam Salah Al Din Awni Al

Sadeq to clarify an apparent misconception in Mr. Al Sadeq’s Application under 28 U.S.C. §

1782 that the discovery he is seeking in the United States would somehow be unavailable or

unreachable in Karam Salah Al Din Awni Al Sadeq v. Dechert LLP, Neil Gerrard, David

Hughes, and Caroline Black, Claim No. QB-2020-00322 (“UK Litigation”), which is a lawsuit

that Mr. Al Sadeq filed in England. I explained that Dechert is operated as a single firm and, as

result, any documents in Dechert’s custody, possession, or control that might fall within the

jurisdiction of this Court would also fall within the jurisdiction of the Court presiding over the

UK Litigation. I offered to provide Mr. Al Sadeq with a stipulation to this effect and asked that

Mr. Al Sadeq reconsider whether his subpoena was still necessary or appropriate given this

clarification.

        3.       Counsel responded to my email on September 30, 2020, and I responded with a

clarification of Dechert’s position the next day October 1, 2020.
            Case 1:20-mc-00275-JPO Document 13 Filed 10/06/20 Page 2 of 2




       4.       A copy of our email exchanges is attached as Exhibit A

       5.       On October 5, 2020, I met and conferred telephonically with Mr. Al Sadeq’s

counsel in the United States. We were not able to reach an agreement.

       6.       There have been no further communications between the parties.

Executed on October 6, 2020


                                                         /s/ Benjamin Rosenberg
                                                         Benjamin Rosenberg
